                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 SANDRA TREZZA
                                                                     CIVIL ACTION
                v.
                                                                     NO. 18-1626
 SOANS CHRISTIAN ACADEMY, INC. ET AL.


                                          MEMORANDUM

SURRICK,J.                                                                            MARCH~019
        Presently before the Court is a Motion to Dismiss Plaintiffs Complaint by Defendants

Soans Christian Academy, Inc., Grace Trinity United Church of Christ, and the Pennsylvania

Southeast Conference United Church of Christ. (ECF No. 11.) For the following reasons, the

Motion will be granted.

I.      BACKGROUND

        Plaintiff Sandra Trezza brings this wrongful discharge action under federal and state

whistleblower laws and under Pennsylvania common law. She alleges that she was terminated

as Director of Soans Christian Academy (the "Academy"), a childcare facility located in

Philadelphia, Pennsylvania, after she reported substantial wrongdoing and waste by the facility.

        Plaintiff was hired as the Director of the Academy on August 31, 2017. (Compl. ii 31,

ECF No. 1.) She was hired by her supervisor, Chandra Soans. (Appointment Letter, Def. 's MTD

Ex. B, ECF No. 11.) At the time, the Academy was a new childcare facility that planned to open

for the 2017-2018 schoolyear. (Compl.     ii 31.)    Some of Plaintiffs responsibilities as Director

included drafting foundational documents for the Academy, recruiting families for enrollment,

and giving tours of the childcare facility. (Id.    ii 32.)   The Academy utilizes federal funding

through the Head Start Program. (Id.    iiii 25-26.)   Head Start is a program administered through
 the United States Department of Health and Human Services that aims "to promote the school

 readiness of low-income children by enhancing their cognitive, social, and emotional

 development." 42 U.S.C. § 9831. As a Pennsylvania childcare facility, the Academy is subject

to various state regulations governing, among other things, the health and safety training of its

employees. See 55 Pa. Code§§ 3270.1, 3270.31(e).

        Plaintiff alleges that she reported the Academy's failure to abide by (1) certain state

regulations and (2) requirements for obtaining federal funding through the Head Start program.

Specifically, Plaintiff alleges that the Academy violated state law by encouraging her to falsely

certify her completion of a required health and safety class. (Compl. ilil 3 5-41.) The Complaint

also alleges that the Academy and Mr. Soans instructed families how to fraudulently receive

funding through the Head Start program, and that Plaintiff refused to sign eligibility paperwork

for those families she believed were ineligible. (Id.     ilil 42-49.) Finally, Plaintiff alleges that she
was reprimanded by Mr. Soans after she disclosed to the Philadelphia School District that two

teachers at the Academy did not possess the requisite documentation for compliance with the

Head Start program. (Id.       ilil 50-56.) On October 19, 2017, Mr. Soans told Plaintiff that she
"made [him] look bad" to the School District. (Id.       ii 57.)   The following day, Plaintiff was

terminated. (Id.   ii 58.)   Plaintiff alleges that she was terminated as a result of engaging in

protected whistleblowing activities.

       On April 18, 2018, Plaintiff filed a Complaint. In Count I, Plaintiff alleges that

Defendants violated the Pennsylvania Whistleblower Act, 43 P.S. § 1422, et seq. In Count II,

Plaintiff alleges that Defendants wrongfully discharged Plaintiff under the public policy

exception to Pennsylvania's common law doctrine of employment at will. In Count III, Plaintiff

alleges that Defendants retaliated against her in violation of the False Claims Act ("FCA"), 31



                                                     2
 U.S.C. § 3730, et seq. Plaintiff brings these claims against four Defendants: (1) the Academy,

 (2) the Grace Trinity United Church of Christ ("Grace Trinity Church"); (3) Grace

Neighborhood Development Corporation ("Grace Development"); and (4) the Pennsylvania

 Southeast Conference United Church of Christ ("PASEC"). Defendants now move to dismiss

the Complaint against three of the Defendants: the Academy; the Grace Trinity Church; and the

P ASEC, contending that none of these entities were Plaintiff's "employer." Defendants do not

seek dismissal of the claims against Grace Development.

II.     LEGALSTANDARD

        Rule 8 of the Federal Rules of Civil Procedure provides that a complaint must contain a

"short and plain statement of the claim showing that the pleader is entitled to relief." Federal

Rule of Civil Procedure 12(b)(6) provides that a complaint may be dismissed for "failure to state

a claim upon which relief can be granted." "To survive a motion to dismiss, a complaint must

contain sufficient factual matter, accepted as true, to 'state a claim to relief that is plausible on its

face."' Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550

U.S. 544, 570 (2007)). A complaint that merely alleges entitlement to relief, without alleging

facts that show entitlement, must be dismissed. See Fowler v. UPMC Shadyside, 578 F.3d 203,

211 (3d Cir. 2009). "This 'does not impose a probability requirement at the pleading stage,' but

instead 'simply calls for enough facts to raise a reasonable expectation that discovery will reveal

evidence of' the necessary element." Phillips v. County ofAllegheny, 515 F.3d 224, 234 (3d Cir.

2008) (quoting Twombly, 550 U.S. at 556).

III.   DISCUSSION

       As noted above, Defendants do not seek dismissal of any of Plaintiff's claims against

Grace Development at this juncture. Rather, Defendants seek to dismiss all three of Plaintiff's



                                                   3
 claims against the remaining Defendants, contending that they are not Plaintiffs employer and

 therefore are not liable for her alleged damages. In support of this, Defendants attach as exhibits

 to their Motion to Dismiss two documents: (1) Plaintiffs Appointment Letter dated August 29,

 2017; and (2) Plaintiffs Termination Letter dated October 20, 2017 (Termination Letter, Def. 's

MTD Ex. C). 1 Both letters are from Grace Development and written on Grace Development

letterhead. The subject line of the Termination Letter provides "Termination of your Position as

Director and Employment with [Grace Development]." (Termination Letter.)

        Plaintiff does not dispute that Grace Development was her employer. Plaintiff instead

argues that the other Defendants should not be dismissed from this case because they, together

with Grace Development, constitute a "single employer." (Pl.'s Resp. 7, ECF No. 13.) Plaintiff

relies on the "single employer test," which is also referred to as the "integrated enterprise" test.

The single employer test was created by the National Labor Relations Board ("NLRB") for use

in labor cases. In NLRB v. Browning-Ferris Industries ofPennsylvania, Inc., the Third Circuit

described the single employer test:

        A "single employer" relationship exists where two nominally separate entities are
        actually part of a single integrated enterprise so that, for all purposes, there is in
        fact only a "single employer." The question in the "single employer" situation,


        1
          "In deciding motions to dismiss pursuant to Rule 12(b)(6), courts generally consider
only the allegations in the complaint, exhibits attached to the complaint, matters of public record,
and documents that form the basis of a claim." Lum v. Bank ofAm., 361F.3d217, 221 n.3 (3d
Cir. 2004), abrogated on other grounds by Twombly, 550 U.S. 544. "A document forms the
basis of a claim if ... [it] is 'integral to or explicitly relied upon in the complaint."' Id. (quoting
In re Burlington Coat Factory Sec. Litig., 114 F.3d 1410, 1426 (3d Cir. 1997)). "The rationale
underlying this exception is that the primary problem raised by looking to documents outside the
complaint-lack of notice to the plaintiff-is dissipated where the plaintiff has actual notice ...
and has relied upon these documents in framing the complaint." Schmidt v. Skolas, 770 F.3d
241, 249 (3d Cir. 2014) (citation and internal quotation marks omitted). We may consider the
exhibits Defendants attach to their Motion to Dismiss without the need to convert the Motion to
one for summary judgment. The fact that Plaintiff was hired and later terminated as Director of
the Academy is integral to the allegations in her Complaint. In addition, Plaintiff cannot dispute
that she was put on notice of these documents as both were directed to her.

                                                  4
           then, is whether the two nominally independent enterprises, in reality, constitute
           only one integrated enterprise . ...

        In answering questions of this type, the Board considers the four factors . . . .
        (1) functional integration of operations; (2) centralized control of labor relations;
        (3) common management; and (4) common ownership. Thus, the "single
        employer" standard is relevant to the determination that separate corporations are
        not what they appear to be, that in truth they are but divisions or departments of a
        single enterprise. "Single employer" status ultimately depends on all the
        circumstances of the case and is characterized as an absence of an arm's length
        relationship found among unintegrated companies.

691F.2d1117, 1122 (3d Cir. 1982) (internal quotation marks and citations omitted) (emphasis in

original).

        Relying on this test, Plaintiff contends that the four Defendants named in the Complaint

"are all a part of the same functional enterprise and together, as one unit, manage the operations

of the Academy." (Pl. 's Resp. 8.) Specifically, she argues that common addresses among the

Defendants support a finding of integrated operations, alleging that Grace Neighborhood and

Grace Trinity Church share a registered business address, and that the Academy and Grace

Development share a business address. Plaintiff also argues that common management and

common ownership support a finding that all Defendants constitute a single employer. In

support of this, she alleges that her supervisor, Mr. Soans, served as Executive Director of Grace

Neighborhood and Senior Pastor of Grace Trinity Chruch, while his wife, Betsy Soans, served as

President of the Academy.

       The problem with Plaintiffs argument is that the Third Circuit has not explicitly adopted

the single employer test for assessing who is liable under the FCA's anti-retaliation provision. 2


       2
         Relying on Lafata v. Raytheon Co., 147 F. App'x 258, 262 (3d Cir. 2005), Plaintiff
wrongly asserts that the Third Circuit has stated that the single employer test applies to all
federal employment statutes. In Lafata, the Third Circuit briefly addressed the plaintiffs
"theory" that the single employer test applied to federal employment statutes; however, the court
was quick to reject this argument. In fact, the court declined the opportunity to consider whether
it would apply in an ERISA context. Id.

                                                  5
 We are not aware of any case in which the Third Circuit has addressed application of the single

 employer test in the context of the FCA. Based upon other Third Circuit decisions, however, we

 conclude that the Third Circuit would not adopt the single employer test when considering FCA

retaliation claims.

        Most notably, the Third Circuit has rejected application of the single employer test in

Title VII cases. In Nesbit v. Gears Unlimited, Inc., 347 F.3d 72, 85 (3d Cir. 2003), the court

considered whether "two entities should together be considered an 'employer' for Title VII

purposes." Id. The Court analyzed the policy behind the single employer test and decided that

the framework was inapplicable in the context of Title VII cases. See id. (noting that "given the

different policies animating" Title VII and the National Labor Relations Act, the "NLRB's

[single employer] test does not self-steer to the Title VII context"). The court rationalized that

the single employer test is instead "designed to determine whether the NLRB may decide a

particular labor dispute." Id.; accord Papa v. Katy Indus., Inc., 166 F.3d 937, 942-43 (7th Cir.

1999) (rejecting the NLRB's "single employer test" for use in anti-discrimination cases). FCA

retaliation claims are more analogous to Title VII discrimination claims than they are to

traditional labor disputes. Therefore, the Third Circuit's policy rationale in Nesbit lends support

to declining adoption of the single employer test in FCA retaliation claims. Cf Pearson v.

Component Tech. Corp., 247 F.3d 471, 485-86 (3d Cir. 2001) ("Because the Board was

concerned only with labor law and policy, it developed [the single employer] test for corporate

'sameness' that, likewise, concerned itself only with those aspects of corporations having a direct

relevance to labor relations.").

       In fact, the Third Circuit, following Supreme Court guidance, employs traditional

common law theories of the employment relationship when considering the proper parties in



                                                 6
 FCA retaliation claims. See US. ex rel. Watson v. Conn. Gen. Life Ins. Co., 87 F. App'x 257,

 261 (3d Cir. 2004). The FCA anti-retaliation provision creates "a private cause of action for an

 individual retaliated against by [her] employer for assisting an FCA investigation or proceeding."

 Graham Cty. Soil & Water Conserv. Dist. v. US. ex rel. Wilson, 545 U.S. 409, 412 (2005).

 Specifically, the statute makes it unlawful for an "employee" such as Plaintiff to be "discharged,

demoted, suspended, threatened, harassed, or in any other manner discriminated against in the

terms and conditions of employment" as a result of "efforts" to stop violations of the FCA. 31

U.S.C. § 3730(h)(l). The FCA does not define "employee," nor does it define or even use the

word "employer." The Supreme Court has held that where, as here, "Congress has used the

word 'employee' without defining it," courts should look to the "conventional master-servant

relationship as understood by common-law agency doctrine." Nationwide Mut. Ins. Co. v.

Darden, 503 U.S. 318, 322 (1992) (quoting Cmty. for Creative Non-Violence v. Reid, 490 U.S.

730, 739-40 (1989)). Under Darden,

       [i]n determining whether a hired party is an employee under the general common
       law of agency, we consider the hiring party's right to control the manner and means
       by which the product is accomplished. Among the other factors relevant to this
       inquiry are the skill required; the source of the instrumentalities and tools; the
       location of the work; the duration of the relationship between the parties; whether
       the hiring party has the right to assign additional projects to the hired party; the
       extent of the hired party's discretion over when and how long to work; the method
       of payment; the hired party's role in hiring and paying assistants; whether the work
       is part of the regular business of the hiring party; whether the hiring party is in
       business; the provision of employee benefits; and the tax treatment of the hired
       party.

Id. at 323-24 (quoting Reid, 490 U.S. at 751-52).

       In Watson, the Third Circuit applied the Darden factors when considering whether the

plaintiff was an "employee" with standing to assert a claim under the FCA's anti-retaliation

provision. The Watson court specifically held that an independent contractor did not have



                                                7
 standing to assert an FCA retaliation claim. Watson was decided prior to amendments made to

 the FCA, which now defines "employee" more broadly to include independent contractors.

 Watson also does not address whether any alternative framework such as the single employer test

 could be used to assess liability under the FCA. However, the Third Circuit's adherence to the

Darden factors to consider the contours of the employment relationship for purposes of FCA

retaliation claims remains good law.

        Plaintiff does not allege any facts that would lend themselves to a Darden analysis.

Plaintiff does not even mention Darden in her papers. Plaintiff instead invites us to adopt a

labor-law specific standard to determine whether the alleged affiliated Defendants were also her

"employers" for purposes of her FCA retaliation claim. We decline to do so. See Rhodes v.

Sutter Health, No. 12-0013, 2012 WL 1868697, at *4 (E.D. Cal. May 22, 2012) (dismissing FCA

retaliation claims against affiliated defendants and stating that "[o]nly a few courts have

considered the integrated enterprise test in the context of claims under the federal FCA, and none

have squarely held the test applicable to claims like plaintiff's brought under 31 U.S.C.

§ 3730(h)"); Campion v. Ne. Utilities, 598 F. Supp. 2d 638, 654 & n.12 (M.D. Pa. 2009)

(applying Darden to determine whether certain defendants were "employers" of the plaintiff for

purposes of an FCA retaliation claim, but noting that "it is certainly debatable whether the

integrated enterprise test, a labor-specific veil-piercing test, ... should be applied in the context

of FCA anti-retaliation claims"); Lytle v. Capital Area Intermediate Unit, No. 05-0133, 2008 WL

2777403, at *1-2 (M.D. Pa. July 14, 2008) (applying Darden to determine whether a defendant

was plaintiff's "employer" and therefore potentially liable for retaliation under the FCA).

       We are mindful that district courts in other jurisdictions have applied the single employer

or integrated enterprise test to FCA retaliation claims. See, e.g., Merritt v. Mountain Laurel



                                                  8
Chalets, Inc., 96 F. Supp. 3d 801, 818 (E.D. Tenn. 2015) (recognizing that no circuit court has

adopted the integrated enterprise test for FCA claims, however, applying it to facts of an FCA

retaliation claim only after first considering Darden factors); Lipka v. Advantage Health Grp.,

Inc., No. 13-2223, 2013 WL 5304013, at *9 (D. Kan. Sept. 20, 2013) (declining to grant motion

to dismiss affiliated defendants "because the court has uncovered no cases indicating that the

joint enterprise test, as a matter of law, would not apply to FCA whistleblower claims" and

because neither party contested applicability of the test); Thompson v. Quorum Health Res., LLC,

No. 06-168, 2007 WL 2815972, at *3 (W.D. Ky. Sept. 27, 2007) (applying the integrated

enterprise test to FCA retaliation claims without considering or deciding whether it even applied

in FCA context); US. ex rel. Hefner v. Hackensack Univ. Med. Ctr., No. 01-4078, 2005 WL

3542471, at *6 (D.N.J. Dec. 23, 2005) (applying integrated enterprise test from Browning to

FCA qui tam claim, at plaintiffs request, without first considering whether test was applicable to

these claims). However, none of these cases specifically address whether the standard had ever

been adopted in the FCA context. We are not persuaded by these cases, nor are we convinced

that the Third Circuit would adopt the single employer test (or integrated enterprise test) to

consider FCA retaliation claims.

       Plaintiffs sole argument in response to Defendants' Motion to Dismiss is that the single

employer test applies to FCA claims. With respect to Plaintiffs claims for retaliation under the

Pennsylvania Whistleblowers Act and for wrongful discharge under Pennsylvania common law,

Plaintiff offers no caselaw or argument in support of application of the single employer test to

these claims. Plaintiff has not alleged plausible claims against Soans Christian Academy, Inc.,

Grace Trinity United Church of Christ, or the Pennsylvania Southeast Conference United Church

of Christ, as these entities were not her employer.



                                                 9
IV.    CONCLUSION

       For the foregoing reasons, Defendants' Motion to dismiss will be granted. All claims

against Defendants Soans Christian Academy, Inc., Grace Trinity United Church of Christ, and

the Pennsylvania Southeast Conference United Church of Christ will be dismissed.

       An appropriate Order follows.

                                                  BY THE COURT:




                                                  R.




                                             10
